Case: 1:19-cv-00066-SNLJ Doc. #: 47 Filed: 07/22/20 Page: 1 of 3 PageID #: 1949




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

AUTO-OWNERS INSURANCE,                      )
                                            )
       Plaintiff,                           )       Case No. 1:19-cv-00066-SNLJ
                                            )
v.                                          )
                                            )
BLAIR LEASING, LLC,                         )
                                            )
       Defendant.                           )

BLAIR LEASING, LLC,                         )
                                            )
       Counter-Plaintiff,                   )
                                            )
v.                                          )
                                            )
AUTO-OWNERS INSURANCE,                      )
                                            )
       Counter-Defendant.                   )

                    JOINT MOTION TO EXTEND DISCOVERY DEADLINE

       COME NOW the parties, Plaintiff and Counter-Defendant Auto Owners Insurance

Company (“Plaintiff”) and Defendant and Counter-Plaintiff, Blair Leasing, LLC (“Defendant”),

and hereby submit the foregoing Joint Motion to Extend Discovery Deadline (“Motion”) and in

support thereof, state the following:

       1.      On June 30, 2020 Defendant Blair Leasing filed an unopposed Motion to extend

the discovery deadline to complete two (2) depositions and address a pending discovery matter;

specifically, the depositions of Auto-Owners’ corporate representative and claim representative

and supplemental discovery outlined in a June 16, 2020 good faith letter. See Document 34.

       2.      The Motion sought to extend the time in which to address the discovery dispute and

complete those depositions to August 3, 2020. The Motion was granted on July 1, 2020.
Case: 1:19-cv-00066-SNLJ Doc. #: 47 Filed: 07/22/20 Page: 2 of 3 PageID #: 1950




       3.      Presently, the parties are working to resolve all or part of the discovery dispute,

including the entry of an Agreed Protective Order allowing for supplemental production of various

documents and information at issue. The depositions will require travel, and due to various travel

restrictions and other complications, including office closures and complications caused by the

COVID-19 pandemic, the parties respectfully request an extension until September 30, 2020 to

resolve the discovery dispute and complete the depositions.

       4.      The Parties affirm that this Motion is not submitted for the purposes of delay, and

neither party will be prejudiced should the Court grant this Motion. Moreover, this matter is not

set for trial until May of 2021 so no prejudice will be had by any party or future deadlines.

       5.      Parties have been working diligently on this case. Discovery has been complicated

as a result of the COVID-19 pandemic.

       WHEREFORE, premises considered, the Parties respectfully requests the Court grant this

Motion to Extend Scheduling Order Deadline as referenced hereinabove.



Respectfully submitted,


/s/ J. Drew Houghton (with permission)                /s/ Bradley R. Hansmann
LARRY E. BACHE, JR., #91304 FL                        Russell F. Watters, #25758MO
J. DREW HOUGHTON, #18080 OK                           Bradley R. Hansmann, #53160MO
MERLIN LAW GROUP, P.A.                                BROWN & JAMES, P.C.
211 N. Robinson, Suite 210                            800 Market Street, Suite 1100
Oklahoma City, OK 73102                               St. Louis, MO 63101-2501
Telephone: (405) 218-1105                             (314) 421-3400
Facsimile: (405) 218-1106                             (314) 421-3128 - Fax
dhoughton@merlinlawgroup.com                          rwatters@bjpc.com
lbache@merlinlawgroup.com                             bhansmann@bjpc.com
Attorneys for Defendant                               Attorneys for Plaintiff / Counter-Defendant




                                                 2
Case: 1:19-cv-00066-SNLJ Doc. #: 47 Filed: 07/22/20 Page: 3 of 3 PageID #: 1951




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was served by the
Court’s electronic filing system, this 22nd day of July, 2020, on counsel of record.

 Larry E. Bache                                    Justin Drew Houghton
 Jonathan E. Bukowski                              Larry E. Bache, Jr.
 Merlin Law Group, P.A.                            Merlin Law Group, P.A.
 1001 17th Street, Suite 1150                      One Leadership Square
 Denver, CO 80202                                  211 N. Robinson Avenue, Suite 210
 lbache@MerlinLawGroup.com                         Oklahoma City, OK 73102
 jbukowski@merlinlawgroup.com                      dhoughton@merlinlawgroup.com
 Attorneys for Defendant                           lbache@merlinlawgroup.com
                                                   Attorneys for Counter-Plaintiffs


                                            /s/ Bradley R. Hansmann

23275173.1




                                               3
